            Case 4:20-cv-40135-DHH Document 2 Filed 10/29/20 Page 1 of 4



                                     US DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


CONNOR BRADLEY,                               )
    Plaintiff,                                )
                                              )         CIVIL DIVISION
       v.                                     )         Docket No.______________
                                              )
ANDREW EHLER,                                 )
    Defendant.                                )



                        COMPLAINT AND JURY TRIAL DEMAND


       Plaintiff, Connor Bradley, by and through his attorneys, Peter Ettenberg and Thomas

Sherrer, alleges as follows:

                                            PARTIES

       1.      Plaintiff Connor Bradley (herein after referred to as “Mr. Bradley”) is over 18 years

old and is a resident of Charlotte, Mecklenburg County, State of North Carolina.

       2.      Upon information and belief, Defendant Andrew Ehler (herein after referred to as

“Mr. Ehler”) is a resident of Hingham, Plymouth County, State of Massachusetts.

                                JURISDICTION AND VENUE

       3.      The amount in controversy exceeds $75,000, exclusive of interest and costs.

       4.      This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).

       5.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2), since a substantial part of

the events giving rise to Plaintiff’s claim occurred in the District of Massachusetts.

                                   STATEMENT OF FACTS

       6.      On November 3, 2017, Mr. Bradley was a passenger in Mr. Ehler’s vehicle traveling

south on Interstate-495 in or near Berlin, Massachusetts.

                                                  1
             Case 4:20-cv-40135-DHH Document 2 Filed 10/29/20 Page 2 of 4



        7.         Mr. Bradley and Mr. Ehler were traveling from the University of Vermont to Holy

Cross for a club ice hockey game.

        8.         As the vehicle came over a ridge line on the highway, Mr. Bradley observed there

was stopped traffic in the lanes ahead.

        9.         Mr. Bradley looked over to see if the driver, Mr. Ehler, saw the stopped traffic and

noticed that Mr. Ehler was texting on his cell phone.

        10.        Mr. Ehler was still traveling approximately 50 miles per hour.

        11.        Mr. Ehler was not able to stop in time and smashed into the rear end of the vehicle

in front of his.

        12.        As a result of this violent collision, front and side airbags deployed, striking Mr.

Bradley in the face and driving his head back into the headrest.

        13.        Mr. Bradley experienced dizziness and light-headedness after the collision.

        14.        The Berlin Fire and EMS responded to the scene and evaluated Mr. Bradley for his

injuries.

        15.        The Berlin Fire and EMS transported Mr. Bradley from the collision scene to the

University of Massachusetts Memorial-Marlboro Hospital.

        16.        The Defendant failed to use ordinary care by various acts and omissions, including,

but not limited to, the following, each of which singularly or in combination with others, was a

proximate cause of the occurrence in question:

                   a. Failing to keep his vehicle under control;

                   b. Failing to operate his vehicle with care; and

                   c. Failing to keep a proper lookout.

        17.        As a direct and proximate result of the collision described herein, Plaintiff Connor


                                                    2
          Case 4:20-cv-40135-DHH Document 2 Filed 10/29/20 Page 3 of 4



Bradley has suffered severe personal injuries, including, but not limited to, a traumatic brain injury,

a whiplash injury, suffered an annular at C6-C7, neck and cervical spine pain, inability to sleep,

constant pain and suffering, mental anguish and a loss of enjoyment of life and will, in reasonable

probability, continue to do so in the future by reason of the nature and severity of his injuries;

and he has incurred medical charges and expenses in the past and will, in reasonable probability,

continue to incur medical expenses in the future for treatment of his injuries.

       By reason of the above and foregoing, Plaintiff Connor Bradley has been damaged in a sum

in excess of the minimum jurisdictional limits of this Court.

       WHEREFORE, Plaintiff demands judgment against the Defendant for:

               1.      Compensatory damages;
               2.      Costs;
               3.      Reasonable attorney fees; and
               4.      Such further relief as the Court deems just.

                                         JURY DEMAND

       The Plaintiff, by and through his attorneys, Gould & Ettenberg, P.C. and Thomas

Sherrer, PLLC, respectfully request a trial by jury on all issues.

       DATED AT Burlington, Vermont, this 27th day of October, 2020.


                                               GOULD & ETTENBERG, P.C.

                                               /s/ Peter L. Ettenberg
                                               ______________________________
                                               Peter L. Ettenberg
                                               GOULD & ETTENBERG, P.C.
                                               370 Main Street Suite 1050
                                               Worcester, MA 01608
                                               Attorney for the Plaintiff




                                                  3
Case 4:20-cv-40135-DHH Document 2 Filed 10/29/20 Page 4 of 4



                           THOMAS SHERRER | PLLC

                            /s/ Thomas J. Sherrer
                           ______________________________
                           Thomas J. Sherrer, Esq.
                           THOMAS SHERRER | PLLC
                           Waterfront Plaza
                           180 Battery Street, Suite 360
                           Burlington, VT 05401
                           Attorney for the Plaintiff
                           (Motion to Appear Pro Hac Vice Pending)




                             4
